Citation Nr: 1704460	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1962 to January 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The case was remanded for further development by Board decision in February 2013 and again in February 2016.

The matter has been returned to the Board for appellate consideration and the Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the September 2012 Board hearing transcript.  


FINDING OF FACT

The most probative evidence preponderates against finding that the Veteran's current bilateral eye disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2015); 38 C.F.R. § 3.361 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pertinent Law and Regulation

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a); 38 C.F.R. §§ 3.361 (c), (d).

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361 (c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Factual History and Analysis

In February 2006, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained an additional disability as a result of cataract surgery performed at the Montgomery, Alabama, VA medical center in 2004.  At the September 2012 Travel Board hearing, a second theory of entitlement was raised, i.e., that he had sustained an additional disability as a result of VA's failure to provide proper treatment for a detached retina. 

Specifically, in a February 2006 statement, the Veteran indicated that he was diagnosed with cataracts in 2004, that he had surgery on his left eye first and then the right eye.  The Veteran reported that he went back and told the VA physician that there was a problem with the right eye and the physician told the Veteran that he needed glasses.  

Three to four months later while at home, his eye went completely black.  The Veteran obtained an appointment with a private physician who determined that he had a detached retina.  The physician called Emory Hospital to get him in with a surgeon.  When the Veteran arrived at the hospital, he presented them with his VA card, and an attempt was made to obtain his records from VA Medical Center Montgomery.  The Veteran contends that VA Medical Center refused to release his records to Emory, and after several hours, he was informed that there was nothing they could do and that he would have to go to the VA Medical Center to get the records.  

The Veteran alleges that after he arrived at the Atlanta (Decatur) VA Medical Center, he was required to complete a large amount of paperwork despite the fact that he suffered from a detached retina.  After completing the paperwork the appellant reported being seen by four or five doctors and told that he would have to wait three days before he could be worked into a slot as his condition was not considered a life or death emergency.  Ultimately, the surgery was done but by that point the retina had become completely detached resulting in partial loss of vision in the right eye as well as double vision.  

VA medical records indicate that the Veteran underwent a right eye cataract extraction on June 29, 2004, and a left eye cataract extraction on August 10, 2004.  

The Veteran was seen in September 2004 for an ophthalmological follow up.  The assessment after physical examination was myopia presbyopia and pseudophakia.  Eyeglasses were prescribed.  

On February 16, 2005, the Veteran was seen for complaints of "film" over both eyes since cataract surgery in the summer of 2004.  After physical examination, diagnoses included pseudophakia of both eyes which appeared to be stable.  The VA ophthalmology resident noted that there did not appear to be any significant posterior capsular opacification, or decentration or dislocation of the intraocular lenses.  

On April 13, 2005, the Veteran called to say that it seemed as if there was a dark film over his right eye that was spreading and was affecting his ability to see.  The Veteran reported that he had been to the eye clinic and they said that there was nothing wrong with it but that he needed glasses.  The Veteran reported that there was a film growing over his eye and he was depending on his left eye to see.  An appointment was scheduled for Monday, April 18, 2005.

Private medical records indicate that the Veteran was seen by Dr. Hall on April 16, 2005, with complaints that his right eye looked like a curtain pulled half way across his eye and was moving further across the eye.  

The Veteran underwent pars plana vitrectomy with membrane pool of the right eye and sclera buckle on April 21, 2005.  

The Veteran testified in September 2012 that he had a spontaneous loss of sight in April 2005 and went to see Dr. Hall the next morning, on a Saturday, at the Clark-Holder Clinic.  The Veteran reported that he then went to the VA clinic the following Monday.  The Veteran was asked if he was seen by anyone on Monday to which he answered, "No, they said - well, I saw - five people told me it was retinal detachment."  The Veteran also testified that were not able to get him into surgery until Thursday.  

Pursuant to the Board's February 2013 remand, an August 2013 opinion and October 2013 examination report were received from a VA physician.  The remand asked whether it was at least as likely as not that the Veteran suffered an additional eye disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical treatment providers.  In the August 2013 response the VA examiner stated the following: 

The patient presented with a retinal detachment where the macula was also detached.  This is a condition with a very poor prognosis.  The patient received appropriate and timely care in regards to this condition.  He was appropriately referred to the Atlanta VA (Medical Center) where he underwent successful retinal detachment surgery.  His current corrected visual acuity is 20/25 to 20/30, which is a significant improvement from his presenting visual acuity of hand motion at the time of the retinal detachment.  This is an excellent outcome for any retinal detachment requiring surgery, but especially for a detachment that presents with the macula already detached.  There is [neither] evidence of carelessness, nor negligence, nor lack of proper skill, nor error in judgment, nor similar instance of fault by any VA treatment providers at [the Central Alabama Veterans Health Care System] and Atlanta. 
 
In regards to the second question: Is it at least as likely as not that the Veteran suffered additional eye disability as a result of any delay in providing VA surgical corrective care following the appellant's report of a detached retina in April 2005?  

On review of the records, there was no inappropriate or significant delay in the surgical corrective care of the Veteran's retinal detachment...The patient did not incur any additional eye disability in regards to the timing between his initial presentation of his retinal detachment to the time of the retinal detachment surgery.  It is unclear as to when the patient developed a macula off detachment as opposed to a macula on detachment.  It is just as likely as not that his macula was already detached on April 13, 2005 when he called [the Central Alabama Veterans Health Care System Telephone Advice Program] line and it certainly was detached on exam on April 16th.  The subsequent timing of getting him evaluated by a retina specialist and getting to the operating room were within the standard of care for a macula off retinal detachment.  
 
This opinion directly addresses the Veteran's treatment between April 13, 2005 and when the Veteran underwent pars plana vitrectomy with membrane pool of the right eye and sclera buckle on April 21, 2005.  

After a further review of the evidence of record, the Board felt additional evidence must be addressed with a further remand.  As the Veteran's retinal detachment produced symptoms that he described as a "dark film that was spreading over his right eye," the Board found that an addendum opinion should be obtained to determine if the Veteran's additional eye disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by any VA treatment providers between his June 29, 2004 cataract surgery and his April 13, 2005 treatment, particularly his December 6, 2004 visit or the February 16, 2005 examination.  

This addendum opinion was rendered in March 2016 by the same provider who gave the original opinion.  The opinion is thorough, providing a short history of the medical findings, and directly addresses the question asked.  The examiner finds that "Any subsequent eye disability the Veteran incurred was less likely than not (<50%) the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instances of fault by any VA treatment provider. This includes the examinations on December 6, 2004 and February 16, 2005 and any treatments/exams between his right cataract surgery of June 29 2004 and his April 13 2005 treatment." 

The examiner further opines that "His subsequent diagnosis of retinal detachment in the right eye was made on April 16, 2005.  The onset of a retinal detachment like this is usually acute or subacute.  It is more likely than not that is occurred close to the April 16 2005 date and was not present on February 16 2005 exam.  This agrees with the February 16 2005 exam's finding of normal appearing retina.  The "film" he was complaining of that day was not of the same etiology as the vision loss he complained of around April 16th when he presented with the retinal detachment." 

The examinations provided the Veteran regarding his bilateral eye disability have been thorough and comprehensive.  The Board finds them satisfactory and that they definitively answer the questions presented by the Veteran.  

The Veteran has submitted both documents and statements that highlight the urgency surrounding retinal surgery.  As articulated during his Board hearing, he is contending both that the physicians at Montgomery Northcutt were negligent during his eye surgery, and negligent in delaying surgery between April 13, 2013, when he first reported his symptoms, and April 16, 2013, when surgery was provided.  He argues that VA failed to exercise the degree of care of a reasonable healthcare provider.  He has asserted that during this period his eye disability increased in severity and without the increased disability during this timeframe, he would not currently have the current level of blurred vision following his retinal detachment surgery.

Regarding the Veteran's assertions in general, and specifically allegations regarding the alleged delay, as a lay person, the appellant lacks the medical training to determine the proper level of medical care.  His lay statements, therefore, on this matter are not probative.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  He also lacks the medical expertise needed to provide an opinion as to the appropriate standard of care and subsequent conclusion that his disability worsened because of a delay in treatment.  He was asked at his hearing if any doctor had ever addressed whether the treatment provided was negligent, and he responded that they had not.  Since that hearing the appellant as not submitted any medical opinion evidence suggesting that the treatment he received was negligent.  As such, there is no indication that relevant evidence exists that would assist him. 

The evidence does not include any probative evidence which indicates the delay in question was the result of VA's failure to exercise the degree of care expected of a reasonable health care provider.  38 C.F.R. § 3.361 (d)(1)(i).  Instead, the treatment records reflect that VA made efforts to provide the Veteran with treatment as soon as possible.  The reviewing VA physician also noted that the delay experienced was within the standard of care as it relates to this type of procedure.  In other words, even accepting that there was difficulty scheduling the eye surgery as early as the Veteran wanted it to be done, there is no competent evidence that this delay was either outside the continuum of reasonable care or that it ultimately led to additional disability.

In light of the foregoing the Board finds that the Veteran's bilateral vision disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment. 

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and compensation under 38 U.S.C.A. § 1151 for bilateral eye disability is denied.  38 U.S.C.A. §§ 1151, 5107.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral eye disability is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


